Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 17, 1977, convicting him of criminal possession of stolen property in the first degree, after a nonjury trial, and imposing sentence. Case remanded to the County Court for the purpose of making specific findings on the issue of the voluntariness of defendant’s alleged confession; the County Court shall determine, in its discretion, whether a further or de novo hearing is required on the said issue. The appeal shall be held in abeyance in the interim. In People v Sykes (22 NY2d 159, 163), the Court of Appeals held that "the trial court in a nonjury case must make a specific finding that a confession or admission is voluntary beyond a reasonable doubt”. That is particularly true where, as here, the Huntley hearing and the trial as to defendant’s guilt were conducted jointly. The record is barren of such findings here. In remanding we leave it to the discretion of the Trial Judge to determine whether the record is sufficient to make such findings or whether a further or de novo *846hearing is required (cf. People v Wynn, 30 AD2d 930). Titone, J. P., Rabin, Shapiro and Cohalan, JJ., concur.